Case 1:19-cv-01575-NGG-RML Document 32-1 Filed 03/29/21 Page 1 of 2 PageID #: 164




      MALIEK BROWN,
                                            Plaintiff,
                            -against-

      CITY OF NEW YORK
      100 Church Street                                  RIDER TO SUMMONS FOR
      New York, NY. 10007                                THE SECOND AMENDED
                                                         COMPLAINT
      P.O. LAUREN MORALES
                                                         19 CV 1575 (NG)(RML)
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237

      P.O. SHANEE HANSLER
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237

      P.O, MIKE HASTINGS
      One Police Plaza
      New York, N.Y. 10007

      P.O. JOSEPH PALAGUACHI
      One Police Plaza
      New York, N.Y. 10007

      P.O. BRANDON DIAZ
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237

      P.O. ANDREW DAWKINS
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237

      P.O. COLIN GORDON
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237

      P.O. PAUL LATTANZIO
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237
Case 1:19-cv-01575-NGG-RML Document 32-1 Filed 03/29/21 Page 2 of 2 PageID #: 165




      P.O. JULIO APOLINARIS
      One Police Plaza
      New York, N.Y. 10007

      P.O. EMAD HAWATMEH
      84 Precinct
      301 Gold Street
      Brooklyn, N.Y. 11201

      SGT. OSAMAH SALEM
      One Police Plaza
      New York, N.Y. 10007

      P.O. MICHAEL CONSTANTINOU
      83 Precinct
      480 Knickerbocker Ave,
      Brooklyn, N.Y. 11237

      Cpt. WILLIAM TOBIN
      One Police Plaza
      New York, N.Y. 10007

      P.O. ALLEN ALEXANDER
      100 Schermerhorn Street
      Brooklyn, N.Y. 11201


      And JOHN and JANE DOE 1 through 10, individually
      (the names John and Jane Doe being fictitious, as the true
      names are presently unknown),
                                                  Defendants.

                                                              --
                                                                   .
